Citation Nr: 0206911	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1974 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a herniated lumbar disc.

It is noted that the RO issued a statement of the case in 
March 1994 regarding the issue of entitlement to service 
connection for a herniated lumbar disc.  Such statement of 
the case was issued prior to the veteran's filing a notice of 
disagreement with the March 1994 rating decision regarding 
the same issue.  However, the appeal became complete when the 
veteran subsequently disagreed with such decision, the RO 
issued a supplemental statement of the case in May 1995, and 
the veteran thereafter indicated that he wished to appeal 
such decision.

This matter was remanded in November 1998 and December 2000 
for the purpose of obtaining an orthopedic examination and 
medical opinion.  This case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

Chronic disability of the lumbar spine, including arthritis, 
was not manifested during the veteran's service or within one 
year of discharge from service, and chronic disability of the 
lumbar spine, including arthritis, is not otherwise related 
to the veteran's military service.



CONCLUSION OF LAW

Disability of the lumbar spine, including arthritis, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in July 1975 the veteran 
was seen after slipping while going down a ladder carrying a 
heavy load.  The veteran indicated that he wrenched his back.  
The records indicated no history of previous back injury.  
The diagnosis was acute low back strain.  In May 1976, the 
veteran was seen after he described receiving a jolting blow 
after riding a carnival ride 6 six days earlier.  He 
complained of incapacitating lower back pain unresponsive to 
physiotherapy, Valium, and bedrest.  It was noted that he 
walked in a hunchbacked posture all over the ship with a 
mask-like facial expression.  The physical and neurological 
examinations were within normal limits.  X-rays were within 
normal limits to include lumbosacral spine films.  It was 
noted that the pain gradually receded and the veteran was 
observed to be "horsing around the ward" on more than one 
occasion.  The veteran was diagnosed with low back pain of 
unknown etiology, suspect psychophysiologic.  In August 1977, 
the veteran was involved in a motorcycle accident and upon 
admission to the hospital complained of severe neck pain and 
mid thoracic pain.  The diagnoses were fracture of the lamina 
bilaterally at C6; fracture of the pedicle on the left at C7; 
mild minimal compression fracture, 6th thoracic vertebra.  In 
April 1978 the veteran was re-examined and it was noted that 
there was a severe compression of D6 vertebra, stable by x-
ray.  Other diagnoses included healed fracture of the lamina 
bilaterally at C6 and healed fracture of the pedicle on the 
left at C7.  At an August 1978 examination the veteran 
reported that his pain had never completely responded to 
conservative therapy.  He complained of severe muscle spasm 
and pain over a kyphotic lesion at approximately the T6 
level.  The diagnosis was rule out nerve root impingement, 
secondary to severe compression fracture of T6.  The Physical 
Evaluation Board found the veteran unfit and he was separated 
from service.  

A January 1981 VA examination diagnosed residuals of 
fractures of C6, C7, and T6 vertebrae secondary to motorcycle 
accident with residual deformity.  A May 1982 VA examination 
described full range of motion of the lumbar, cervical, and 
thoracic spines with very slight kyphosis of the thoracic 
spine.  The veteran reported no problems and was not 
restricted in any activity.  He reported that he was a welder 
and was physically active.  The diagnosis was compression 
fracture of D6 (severe) and C5 (mild) with mild residuals.

In a March 1985 statement, M.Q.G., M.D., indicated that the 
veteran had been under his care from February 1985 to March 
1985 for a lower back contusion which he sustained on the job 
when the veteran fell through a hole working in a ship's tank 
and struck his lower back against the edge of the hole.  The 
second incident occurred when the veteran stood up after 
welding and hit his lower back against the edge of a pressing 
table.  Lumbosacral spine x-rays were unremarkable at the 
time.  In March 1985 bilateral steroid/Xylocaine injections 
of the sacro-iliac joints was performed.  Slight improvement 
was noted and the veteran was returned to light duty.  It was 
noted that there was significant pain and inability to 
function even in performing minimally stressful welding 
tasks.  Conservative treatment was reinstituted.  A later 
examination confirmed improved functioning of the back.  The 
examiner noted that in the course of the treatment following 
his accident, he was totally disabled from February 26, 1985 
to March 11, 1985 and was partially disabled from March 12, 
1985 to March 18, 1985.  He was cleared for return to regular 
duty on March 19, 1985.

In July 1988, the veteran was seen by J.L.G., M.D.  The 
veteran described being involved in a motorcycle accident 
while in service and sustaining multiple fractures to his 
neck and upper thoracic spine.  The veteran indicated that 
within the past two years he had problems primarily with his 
lower back.  Lumbar spine x-rays were grossly within normal 
limits and an MRI scan of the lumbar spine failed to show any 
evidence of herniated disc or compromise of the spinal canal 
by tumor or other mass lesion.  The impression was mechanical 
low back syndrome.

A VA orthopedic consultation dated in March 1993 showed that 
the veteran was seen for complaints of severe low back pain 
and right sciatica.  X-rays of the thoracic spine did show a 
compression of T6, which was old.  Lumbar spine showed 
minimal degenerative joint disease (DJD) and minimal 
narrowing of the L5-S1 disc space, otherwise normal.  The 
impression was radiculopathy and suspected herniated nucleus 
pulposus at L5-S1 or L4/5.  

At his October 1993 VA examination, the veteran complained of 
low back pain and sciatic pain distribution in his right 
side.  The diagnosis was limitation of motion with normal 
reflexes and right sciatic pain distribution and herniated 
lumbar disc.  Radiographs did not reveal degenerative 
changes.

At his July 1994 RO hearing, the veteran testified that he 
sustained a severe compression fracture in service and he 
felt that an injury of that severity to the neck and thoracic 
spine would also have involved the lumbar spine.  The veteran 
indicated that he complained of low back pain in the latter 
part of his service.  He indicated that he did not go to the 
doctor after service because he could not afford to miss 
work, was married to a registered nurse, and did not need to 
go to a doctor to have someone tell him that the best thing 
to do was to lay down and put ice packs and heat on his back.  
The veteran also testified that he did not believe that the 
sole cause of his low back problems was due to the fall he 
sustained while working in the shipyards after service.  

At his January 1997 VA examination, the veteran reported pain 
in his lower back and pain in his right lower extremity with 
some altered sensation.  The diagnosis was low back pain with 
right lower extremity radiculopathy, likely secondary to 
degenerative intervertebral disc disease.  X-rays revealed 
minimal narrowing at L5-S1, possibly a normal variant was 
noted.  No other focal process.

At his February 1999 VA examination, x-rays of the lumbar 
spine revealed the disc space to be maintained at L4-L5.  
However, the L5-S1 disc space was significantly narrowed with 
some sclerosis between L5 and S1.  The diagnosis was 
degenerative disc disease L5-S1.  The examiner noted that it 
was his impression that the veteran had a significant pain 
secondary to the compression fracture of T-6 because of the 
associated malalignment and degenerative changes.  The 
examiner felt that the degenerative changes at L5-S1 were 
probably not related to the thoracic vertebra problem.  
However, he indicated that the cervical problem was most 
likely a result of the significant compression fracture of T-
6.

The physician who examined the veteran in February 1999 was 
asked to address certain medical questions posed by a 
December 2000 remand.  The examiner indicated that he viewed 
the veteran's medical records.  The examiner opined that the 
time of onset of the degenerative disc disease at L5-S1 could 
not be specifically determined.  However, he indicated that 
it would suggest from the review of the records that the 
veteran's injury occurred some time after the motorcycle 
accident when he was in the Navy.  The examiner noted that 
the veteran had two work-related back injuries in 1985.  The 
examiner also noted that the questionable injuries in 1975 
were not documented as an injury but rather psychosomatic in 
nature, since the veteran had very little physical findings 
to substantiate his complaints.  As to whether the veteran's 
degenerative disc disease at L5-S1 was related to the 
veteran's low back pain that the veteran was treated for 
while in service, the examiner opined that the degenerative 
arthritis that had been noted on the x-rays was almost a 
normal variation of a man of this veteran's age and 
occupation.  It was also noted that the veteran had a long 
history of working as a welder after service and indicated 
that it was less likely than not that his back degenerative 
changes were the result of the injury in the military.  As 
for whether the veteran's degenerative changes were a result 
of any injury (fractures of cervical and thoracic spine) in 
the military, the examiner opined that they were more likely 
than not a gradual onset of back problems from wear and tear 
over years and not from any specific moment when he was in 
the military.

VA hospital records indicate that the veteran was admitted in 
March 2001 for severe back pain.  The April 2001 discharge 
diagnoses was mild right sided herniated nucleus pulposus at 
L5-S1; radiculopathy of L5 from diagnosis #1; history of 
chronic low back pain; history of nasal allergy.  VA progress 
note indicates that the veteran was seen in August 2001.  The 
veteran reported that he was in a motorcycle accident while 
in service and had severe spinal injuries with 18 cracked 
vertebrae.  The impression was DJD and vertebral injuries 
from motor vehicle accident, service connected and history of 
right inguinal hernia.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim, and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, it is noted 
that the claimant was issued a statement of the case and 
supplemental statements of the case detailing the laws 
governing his claim and the reasons for the RO's denial.  He 
also was afforded a hearing at the RO where he presented 
testimony in support of his claim.  The RO made all 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  No 
further development is required in order to comply with VA's 
duty to assist.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

There is no competent medical evidence establishing the 
clinical presence of a low back disability during the 
veteran's period of active service, or at any time prior to 
1985.  Further, the record contains no evidence of arthritis 
or other disease or injury of the lower back, which may be 
presumptively service connected.

Although the record shows a diagnosis of a low back condition 
in 1985, there is no competent medical evidence as to any 
nexus between such diagnosis and the veteran's in-service 
complaint of low back pain.  Rather, the in-service complaint 
in 1975 was acute and not shown to be chronic.  As for the 
May 1976 incident of low back pain, x-rays and neurologic 
examination were normal.  Since there were little physical 
findings to substantiate his complaints and he was observed 
on the ward "horsing around" on more than one occasion, the 
discharge diagnosis was low back pain of unknown etiology, 
suspect psychophysiologic.  Moreover, prior to discharge, the 
veteran's Medical Board found no disability of the low back.

The veteran reported no problems with his low back and he 
described no restriction in any activity at his January 1981 
and May 1982 VA examinations until he sustained two on the 
job injuries to his lower back in 1985.  The first medical 
evidence of degenerative disc disease of the lumbar spine was 
at a VA orthopedic consultation dated March 1993.  That 
examination also found radiculopathy and suspected herniated 
nucleus pulposus at L5-S1 or L4/5.  In addition, a VA medical 
opinion dated February 2001 noted the two on-the-job injuries 
and indicated that it was less likely than not that the 
veteran's back degenerative changes were the result of the 
injury in the military (the low back pain the veteran was 
treated for in service).  Also, the February 2001 examiner 
opined that the veteran's degenerative changes were more 
likely than not a gradual onset of back problems from wear 
and tear over the years and not from any specific moment when 
he was in the military.

In this case, the medical evidence tends to establish that 
the veteran developed a low back disability after separation 
from military service as no medical expert of record has 
suggested this disability originally arose during service.  
In an August 2001 progress note, the impression was noted as 
DJD and vertebral injuries from a motor vehicle accident, 
service connected.  However, this impression was noted after 
the veteran gave a history of sustaining severe spinal 
injuries in service with 18 cracked vertebrae.  Service 
medical records do not show that the veteran sustained 18 
cracked vertebrae as a result of the motorcycle accident.  
This impression has no probative value, as it is merely a 
recitation of the veteran's self-reported and unsubstantiated 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).

The only evidence that tends to connect the veteran's low 
back disability to service is that offered by the veteran 
himself.  The veteran has stated that he has a low back 
disability relating to service and/or his service connected 
residuals of a compression fracture, cervical and thoracic 
spine with deformity, but as a layperson, he is not qualified 
to present his own medical opinion statements to the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Thus, his testimony, by itself, is insufficient to warrant an 
award of service connection for a low back disability.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current low back disability is a 
result from any in-service disease or injury, or is 
proximately due to or result from a service connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.310.  Therefore, his claim for service connection for a low 
back disability must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

